DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “reading unit”, “extraction unit”, and “determination unit” in claims 1-11, and the “original determination unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “reading unit” 109 is being interpreted to cover a color scanner adopting either a CCD method or a CID method described in the specification as performing the claimed function (see par. 15), and equivalents thereof. The “extraction unit”, “determination unit”, and “original determination unit” are being interpreted to cover CPU 101 or computer described in the specification as performing the claimed functions (see par. 15, 24, and 47-48), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  There are obvious structural grammatical errors. Appropriate correction is required. The following punctuations should be made in the claim. In claim 2, on line 2, after “first parameter” a comma should be inserted. On line 3, after “included image” a comma should be inserted. On line 5, after “second parameter” a comma should be inserted. Claim 14 has these grammatical errors as well.

Claim Rejections - 35 USC § 112
Claims 5-10 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 and 17-20 recite the limitation "the judgment by the judgment unit" in claim 5.  There is insufficient antecedent basis for this limitation in the claim. This claim language is being interpreted in the Office action as what the Examiner believes was intended (i.e., the determination by the determination unit).
Claims 7 and 19, which depends from claim 5 and 17 respectively, are indefinite because it is redundant and does not further limit what is recited in the combination of claims 1 and 5 based on the interpretation of claim 5 noted above.
Claims 8 and 20, which depends from claim 5 and 17 respectively, are indefinite because it conflicts with claim 5, which limits the main scanning to read the original occurring after (not before) the determination by the determination unit based on the interpretation of claim 5 noted above.
Claims 9 and 21 are indefinite because it is unclear what a length of a side of the original region is being compared to.
Claims 10 and 22 are indefinite because it is unclear what an area of the original region is being compared to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 12, 13, 17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki (US 7830543 B2).
In Maki, a scanner emits light onto a photographic sheet on which a photographic image is fixed, reads light reflected from the photographic sheet, and outputs image data including the photographic sheet, and a processor decides the presence of a margin around the photographic image based on the image data including the photographic sheet, specifies a region of the photographic image based on  the presence of a margin decision, and outputs the specified region of the photographic image. The processor extracts a region of the photographic sheet based on the image data output from the scanner, which includes the margin when the photographic sheet has the margin, and removes a region having a predetermined width from an outer edge of the region of the photographic sheet to specify the extracted region of the photographic image when it is decided that the margin is present. The processor also detects a shadow generated along at least one of the sides of the photographic sheet based on luminance information of the image data output from the scanner, and extracts the photographic sheet region based on the detected shadow. The presence of a margin is decided for a side on which the shadow of the photographic sheet is generated and the extraction region of the photographic sheet is specified to be the region of the photographic image when the side having the shadow is not provided with the margin. Again, when it is decided that the margin is present, the processor removes a region having a predetermined width from an outer edge of the region of the photographic sheet to specify the extracted region of the photographic image. The region of the photographic image that is extracted is displayed on a display device, which accepts a modification input to modify the extracted region of the photographic image. See summary.

Referring to claims 1 and 5:
Maki discloses an image processing apparatus (control device in Fig. 2)  comprising:
a reading unit (scanner 25, col. 5, lines 29-50, col. 6, lines 6, lines 1-46) configured to read an image on an original, wherein the reading unit carries out pre-scanning to read the original at a start of processing (S101, col. 6, line 59 to col. 7, line 5) and main scanning to read the original after the determination by the determination unit (S103, col. 7, lines 6-8);
an extraction unit (processor 21) configured to extract an original region of the image (S104, col. 7, lines 8-14) read by the reading unit; and
a determination unit (processor 21) configured to determine a processing region to be cut out of the original region (S102, see at least col. 7, lines 1-5 and 49-60 using a parameter (i.e., a margin if any and/or a shadow) determined based on an inclusive relation of the original region extracted by the extraction unit.
Referring to claim 11:
In Maki, the reading unit is capable of reading images on a plurality of the originals (plurality of photographic sheets, col. 9, lines 32-33, and col. 9, line 66 to col. 10, line 3).
Referring to claim 12:
This is the method claim corresponding the functions performed by the apparatus set forth in claim 1 and is therefore rejected on the same basis as presented above.
Referring to claims 13, 17 and 23:
These are intended to be computer program product claims which correspond to the functions performed by the apparatus set forth in claims 1, 5, and 11 being performed by a computer (i.e., using a processor). Since Maki discloses a processor for executing a program to perform the functions discussed above (col. 5, lines 14-22), these claims are rejected on the same basis as presented above with respect to claims 1, 5, and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maki as applied respectively to claims 5 and 17 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claims 6 and 18:
While Maki does not disclose a resolution, in a case of carrying out the pre-scanning, that is lower than a resolution in a case of carrying out the main scanning, this arrangement is well-known in the prior art. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included such a well-known scanning arrangement in Maki in order to perform the pre-scanning operation faster and generate less data needed to achieve the pre-scanning goal with lower processing demands and/or less processing time.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claims 13-23 attempt to claim a product (article of manufacture) for use by a machine (a computer) to perform various functions, but sets forth a storage medium that is not limited to statutory subject matter.  That is, the medium on which a program to be executed by a computer is stored is not limited to patent eligible subject matter. Claims 13-23 define a program that when executed by a computer cause the computer to perform functions without defining a non-transitory computer-readable medium storing the program, which would be patent eligible subject matter (i.e., the claim would be a statutory product claim).  The scope of the presently claimed medium includes non-statutory subject matter (subject matter not eligible for patent protection) such as a signal or any other transitory medium.  The broadest reasonable interpretation of a claim drawn to a machine-readable storage medium (computer-readable storage medium or other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine or computer readable storage media, particularly when the specification is silent, does not limit the medium as non-transitory, or does not specifically exclude all mediums that are transitory.  See MPEP 2111.01.  While the specification states “a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’)” in par. 48 on page 13, this language does not limit the claimed storage medium to be exclusively a ‘non-transitory computer-readable storage medium’.  See MPEP 2111.01.  
In order to make the claim statutory, the examiner suggests alternatively amending the claim to set forth, for example, “A non-transitory computer-readable storage medium . . .” (or recite a specific type of disclosed non-transitory computer readable medium storing a program for execution by a computer).  The storage medium must be defined as “non-transitory” or a specific type of non-transitory storage medium in the claims since the specification does not limit the medium to non-transitory embodiments as indicated above.  Any amendment to the claim should be commensurate with its corresponding disclosure.  The specification is considered to support limiting the computer readable storage medium in general to a non-transitory storage medium as such media, if not particularly disclosed, are common place in the art.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of the cited document(s) on page 1 of the specification.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sunada (US 11165922 B2) discloses when the original is read, light emitted from the LEDs 203a and 203b creates a shadow between the original and the opposing member 6. This shadow is included in the read image. The skew feeding detector 333 can perform edge extracting processing on an image of the shadow, and can detect a position, a width, and a skew feeding angle of the original in the read image from the extracted edges. See par. 89 and Fig. 7.

Takahashi et al (US 20090147298 A1) disclose, in order to prevent a shadow of an edge of an original copy from appearing in a printed image or to avoid the generation of any marginal space due to misalignment in setting a printed medium on a printer, etc., a modified original image data may be generated such that the periphery of an original image will be cut off. In this connection, preferably, the image modification processing portion of the inventive device may be designed to allow a user to set up a margin width or a cut-off width on the printed image, when a margin is to be prepared in the periphery of a printed image or when the periphery of an original image is to be cut off. See par 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott A Rogers/
Primary Examiner, Art Unit 2672
08 May 2022